Citation Nr: 1454794	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-28 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating prior to February 24, 2010, and a rating in excess of 10 percent thereafter, for bowel urgency with increased bowel activity secondary to service-connected prostate cancer treatment.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1958 to June 1986, with an additional period of inactive duty service.  The matter of an increased rating is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision that granted service connection for a disability described as colitis with increased bowel activity associated with prostate cancer, and assigned a 10 percent rating effective February 24, 2010.  The Veteran also initiated an appeal with respect to his claim for an increased rating for prostate cancer.   However, as he did not file a substantive appeal with regard to that claim, it is not before the Board.  See 38 C.F.R. §§ 20.200, 20.302 (2012).  In September 2014, the Veteran submitted new private medical records with a subsequent waiver of initial RO consideration. 

A request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In his October 2012 substantive appeal, the Veteran stated that his service-connected bowel disorder prevents him from gaining meaningful employment.  This allegation raises a claim for a TDIU rating, which under the cited caselaw must be addressed.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.





FINDING OF FACT

Prior to February 24, 2010, the Veteran's service-connected bowel urgency with increased bowel activity was manifested by moderate symptoms with infrequent exacerbations.  At no point during this appeal period has the Veteran's bowel disorder been manifested by moderately severe symptoms with frequent exacerbations.


CONCLUSION OF LAW

Prior to February 24, 2010, the criteria for a 10 percent rating (but no higher) for service-connected bowel urgency with increased bowel activity have been met; from February 24, 2010, the criteria for a rating in excess of 10 percent for service-connected bowel urgency with increased bowel activity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.114, Diagnostic Code (Code) 7323 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In a March 2010 rating decision, service connection was granted and an initial evaluation of 10 percent was assigned effective February 24, 2010.  The Veteran disagreed with that determination, and appealed the initial rating.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  That burden has not been met in this case.

The Veteran's service treatment records, VA and private treatment records, and supporting statements have been secured.  The RO arranged for VA examinations in February 2010 and June 2012, which the Board finds to be adequate as the examiners noted all findings needed for consideration of the pertinent rating criteria.  

Additionally, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria and Factual Background

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran claims that the severity of his service-connected bowel disorder warrants a higher disability rating than the noncompensable rating assigned prior to February 24, 2010, and the 10 percent rating assigned thereafter.  

Disability evaluations are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

As noted by the RO in the March 2010 rating decision on appeal, this disability is not specifically listed in the rating schedule.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, as here, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  As such, the disability has been evaluated under Code 7399-7323 as analogous to ulcerative colitis. 

Code 7323 provides for a 10 percent evaluation for moderate ulcerative colitis with infrequent exacerbations.  A 30 percent evaluation requires moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent evaluation is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition, and health only fair during remissions.  A 100 percent evaluation is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility or with serious complication as liver abscess.  38 C.F.R. § 4.114, Code 7323.   

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the RO has already staged the ratings for the Veteran's bowel disorder; the following analysis is therefore undertaken with consideration of the possibility of further staged ratings.

A March 2007 treatment record notes that the Veteran experienced a "minimally increased frequency of bowel movements" after receiving treatment for his service-connected prostate cancer.  In April 2007, he complained of diarrhea but denied any associated pain.  Diarrhea related to radiotherapy was noted.

A November 2008 VA treatment record noted scanty hematochezia secondary to irradiation for prostate cancer.  See Dorland's Illustrated Medical Dictionary at p. 831 (32nd Ed. 2012) (defining hematochezia as the presence of blood in the feces).  Continued hematochezia was noted in April 2009.  A November 2009 letter from the Veteran's treating physician noted uncontrolled urgency of bowel movements that were unaided by medication.  

In a September 2009 statement, the Veteran reported having bowel movements three to four times until noon.  He reported blood in his stool and occasional deposits of blood on his underwear.

On February 2010 VA examination, the examiner noted the aforementioned medical evidence.  In light of that information, the examiner concluded that the Veteran's "current bowel urgency with increased bowel movements is at least as likely as not related to his prostate cancer treatment."

During the examination, the Veteran reported that he noticed a change in his bowel movements within 6 months of his radiation treatment.  Since the cancer treatment he reported having four bowel movements by 1 p.m. every day with urgency, with up to five bowel movements per day with blood in the toilet and on the toilet paper, and occasionally on his underwear.  He wears protective undergarments in case of urgency with his bowel movements.  He reported normal formed stools but an increase in frequency; he denied diarrhea.  His weight remained stable and he was not taking any medications for his condition.  The examiner noted that the Veteran's condition does not limit him in his occupation as he is retired.  On examination, bowel sounds were present in all four quadrants and a small amount of blood was seen on the Veteran's underwear; there was no active bleeding from his penis and no visible hemorrhoids.  

A May 2010 private colonoscopy report included a diagnosis of adenomatous colon polyp and colonic mucosa with no abnormalities identified.  There was no evidence of inflammatory bowel disease or microscopic (lymphocytic) or collagenous colitis.  There was also no evidence of active or any specific colitis/proctitis.

In August 2010, the Veteran continued to complain of frequent bowel movements.  He was assessed with chronic frequent bowel movements second to irradiation.  In May 2012, he complained of diarrhea.  

On June 2012 VA examination, the examiner diagnosed fecal frequency and urgency secondary to prostate cancer/radiation.  The Veteran continues to have four bowel movements by 1 p.m. every day with urgency, and up to five bowel movements per day.  He continues to wear protective undergarments but reported that the blood issue resolved.  The examiner noted that a recent colonoscopy found no evidence of colitis; although prescribed medications have not helped, the examiner noted that continued medication was required to control his intestinal condition. 

The examiner noted frequent episodes of bowel disturbance, with at least seven or more exacerbations in the past 12 months as they occur daily and with urgency.  The Veteran denied any abdominal distress or pain associated with such exacerbations.  There was no associated weight loss, malnutrition, benign or malignant neoplasm or metastases.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to his bowel disorder.

The Veteran submitted a June 2013 colonoscopy report which noted "no evidence of colitis but there is a radiation proctitis from his prostate cancer."  No polyps were present, but grade 1 internal hemorrhoids were noted.

Analysis

The Board finds that the evidence discussed above is highly probative with regard to evaluating the severity of the Veteran's bowel disorder on appeal in this case.  The evidence features the Veteran's statements, private treatment records, and VA examination reports presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptoms and complaints, and the pertinent specialized clinical findings, and present a competent medical assessment of the disability informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.  

As an initial matter, the Board notes that the Veteran has already been assigned a separate compensable rating under Code 7528 for wearing absorbent materials as a result of his voiding dysfunction, which requires that he wears protective undergarments.  38 C.F.R. § 4.14.

As discussed above, there is no diagnostic code that is directly on point for the Veteran's bowel disorder.  The Board will not disturb the RO's assignment of Code 7323 (ulcerative colitis), but will also consider additional Codes, as appropriate.  

The Veteran's treatment records indicate that he complained of increased fecal frequency and urgency since receiving treatment for his service-connected prostate cancer in 2007.  Beginning in November 2008 and continuing through February 2010, the Veteran reported blood in his feces, in the toilet, and occasionally on his underwear.  He also reported an increase in bowel movements, with up to five movements per day and four of those movements occurring before 1 p.m.  Accordingly, the Board finds that a 10 percent rating is warranted under Code 7323 prior to February 24, 2010, as the record shows symptoms equivalent to moderate ulcerative colitis with infrequent exacerbations during this period.

The Board finds that an evaluation of 30 percent under Code 7323 is not warranted for any period on appeal as the evidence does not show that the Veteran's bowel symptoms more closely approximate moderately severe ulcerative colitis with frequent exacerbations.  At no point has the Veteran been diagnosed with colitis or ulcerative colitis.  On February 2010 VA examination, the examiner noted that the Veteran's last colonoscopy was normal.  A May 2010 colonoscopy report showed no evidence of colitis or irritable bowel disease.  Likewise, a June 2013 colonoscopy report found "no evidence of colitis."

Although the Veteran has frequent bowel movements in that they occur daily, there is no indication that he experiences frequent exacerbations involving the bowels such as those contemplated by Code 7323 with respect to frequent exacerbations of ulcerative colitis.  The higher ratings under Code 7323 suggest ulcerative colitis attacks can result in malnutrition with health only fair during remissions.  The United States Court of Appeals for Veterans Claims has noted that ulcerative colitis is: "one of the principal types of inflammatory bowel disease, consisting of chronic, recurrent ulceration in the colon, chiefly of the mucosa and submucosa, having an unknown cause.  It is manifested clinically by cramping abdominal pain, rectal bleeding, and loose discharges of blood, pus, and mucus with scanty fecal particles.  Complications include hemorrhoids, abscesses, fistulas, perforation of the colon, pseudopolyps, and carcinoma."  Dorland's Illustrated Medical Dictionary 390 (31st ed. 2007).  Schoenweiss v. Shinseki, Slip Copy, 2011 WL 1598384 (Apr. 29, 2011) (unpublished decision).

It is clear from the medical evidence that the Veteran's service-connected disability throughout the appeal was manifested by no more than bowel urgency with increased bowel movements which does not more closely approximate frequent exacerbations involving "cramping abdominal pain, rectal bleeding, and loose discharges of blood, pus, and mucus with scanty fecal particles."  Id.  Significantly, the Veteran has denied any pain or abdominal distress associated with his bowel disorder.  He has had no associated weight loss, malnutrition, or complications.  Although blood was noted in November 2008, it was described as "scanty."  A small amount of blood was noted on his underwear on February 2010 VA examination.  On June 2012 VA examination, the Veteran reported that his blood issue has resolved.  While hemorrhoids were found on June 2013 colonoscopy, that report specifically noted "normal mucosa" aside from abnormal vascularity in the distal rectum compatible with radiation proctitis.

The Veteran's symptoms, while uncomfortable, have been stable over time.  He must be near a bathroom during flare-ups, but his symptoms do not cause any constitutional problems, weight loss, or any other lasting health effects.  Due to the intermittent nature of his symptoms, the Board finds that his intestinal problems are no more than moderate under Code 7323, and, as such, no more than a 10 percent evaluation is warranted.  Similarly, the Board cannot find justification for a rating higher than 10 percent under Code 7319 as there is no evidence of abdominal distress; in fact, the Veteran denied such during his June 2012 VA examination.  The Board has reviewed other provisions in the rating schedule related to the digestive system, but there is no provision in the rating schedule more appropriate for rating his bowel disorder.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Tedeschi v. Brown, 7 Vet. App. 411 (1995) (holding that one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology).  

The Board has considered whether referral for extraschedular consideration is indicated by the record.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether his disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the veteran's disability picture requires the assignment of an extra- schedular rating.  Id.  

In this case, a comparison between the level of severity and symptomatology of this disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria take into account the digestive symptoms, namely bowel urgency with increased bowel movements, along with the general level of severity and the constitutional impact of those symptoms, if any.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular consideration is not warranted.

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a rating in excess of 10 percent for any period on appeal.


ORDER

Entitlement to a 10 percent rating (but no higher) for service-connected bowel disorder prior to February 24, 2010, is warranted.  To this extent, the appeal is granted, subject to laws and regulations governing payment of VA monetary benefits.

Entitlement to a rating in excess of 10 percent for service-connected bowel disorder is not warranted.  To this extent, the appeal is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. at 453-54.  Here, the Veteran has specifically stated that his service-connected bowel disorder prevents meaningful employment.

As the AOJ has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, under Rice, the Board has no option but to remand for such action. 38 C.F.R. § 4.16.  The Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must be considered.   

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a TDIU application form for his completion, and send him a VCAA notice letter notifying him and his representative of what is necessary to substantiate a claim for TDIU. The Veteran and his representative should be given an opportunity to respond.

2.  After a response is received, schedule the Veteran for a VA examination by an appropriate examiner to determine whether it is at least as likely as not (a probability of 50 percent or greater) that his service-connected bowel disorder renders him unable to obtain and/or maintain gainful employment, given his level of education and work history.  The Veteran's age may not be considered when making this determination.

If other examinations are deemed warranted to provide the requested opinion, they should be scheduled.  If the Veteran's service-connected disability does not render him unemployable, the examiner should report the type(s) of employment he would be capable of engaging in with his current service-connected disability, given his current skill set and educational background.

3. Thereafter, review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


